Citation Nr: 1507285	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for low blood count, to include as due to 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for low blood count as a result of exposure to radiation while serving as a radio repairman in service in Japan.  The Veteran also stated that he was exposed to high levels of radiation as a result of previous bombings in Japan.  See November 2014 Board Hearing Transcript at pg. 3.  Upon review off the evidence of record, the Board finds that a remand is warranted for several reasons.   

Initially, the Board notes that the Veteran was not furnished notice prior to adjudication of his claim for service connection for low blood count, to include the radiation aspect of his claim, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  The RO should therefore provide him with proper VCAA notice on remand.

Further, during the November 2014 Board hearing, the Veteran testified that he had received treatment for his low blood count disorder from three doctors, including Dr. Anderson, Dr. Harris, and Dr. Sharp.  A review of the evidence of record reveals that treatment notes from Dr. Sharp have been requested and obtained; however, it does not appear that records from Dr. Anderson or Dr. Harris have been requested.  As such, the Veteran should be asked to provide authorization for release of this information and all reasonable efforts should be conducted to procure these treatment records.  

Finally, the August 2013 Statement of the Case reflects that VA treatment records from October 2011 to June 2012 were reviewed prior to adjudication.  However, a review of the evidence currently of record demonstrates that the most recent VA treatment record is dated November 15, 2011.  See Virtual VA.  Accordingly, on remand, all outstanding VA treatment records should be obtained and associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for the private medical treatment he received from 
Dr. Anderson and Dr. Harris.

2.  After obtaining the completed VA Forms 21-4142, make reasonable efforts to obtain the private treatment records.  Any records so obtained should be associated with the record.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them himself.

3.  Obtain any of the Veteran's outstanding VA treatment records from November 2011 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.

4.  If, and only if, any evidence added to the claims file deems it necessary, schedule the Veteran for an appropriate VA examination to determine whether such disorder is related to service.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a disorder manifested by low blood count (if diagnosed) was incurred in or is otherwise related to service, to include exposure to radiation. 

All opinions expressed should be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible. 

5.  Following the completion of the above, and any other development deemed necessary, readjudicate the claim on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




